            Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING                            ECF Case No. 19-CV-9052
COMMISSION,
              Plaintiff,

               v.                                    COMPLAINT FOR INJUNCTIVE
                                                     AND OTHER EQUITABLE RELIEF
JON BARRY THOMPSON,                                  AND FOR CIVIL MONETARY
                                                     PENALTIES UNDER THE
                                                     COMMODITY EXCHANGE ACT
                       Defendant.                    AND COMMISSION REGULATIONS

                                                     JURY TRIAL DEMANDED


       Plaintiff Commodity Futures Trading Commission (the “Commission”), by and through

counsel, alleges as follows:

                                    I.    INTRODUCTION

       1.      During the period from at least in or around June 2018 through at least August

2018 (the “Relevant Period”), Jon Barry Thompson (“Thompson”) employed a deceptive and

fraudulent scheme by knowingly or recklessly making false representations to customers

(generally “Customers”) in connection with the purported purchase of virtual currency,

specifically Bitcoin, worth millions of dollars. Contrary to Thompson’s false representations,

neither he nor a company with which he was affiliated (the “Escrow Company”) had possession

or control of the Bitcoin that was to be delivered to the Customers. Bitcoin was never delivered

to the Customers and Customer funds were not safeguarded as promised. Instead, Thompson

transferred Customer funds to accounts for the benefit of others, including to one or more

accounts of at least one company affiliated with Thompson. In an effort to conceal from the

Customers the fact that they had been defrauded, Thompson made additional false

representations as to why he was unable to deliver the Bitcoin to them as promised.
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 2 of 33



       2.      By this conduct, and as more fully alleged below, Defendant has engaged, is

engaging, or is about to engage in fraudulent acts and practices in violation of the Commodity

Exchange Act (“Act”), 7 U.S.C. §§ 1–26 (2012), and Commission Regulations (“Regulations”),

17 C.F.R. pt. 1–190 (2019), specifically Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2012), and

Regulation 180.1(a), 17 C.F.R. § 180.1(a) (2019).

       3.      Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012), the

Commission brings this action to enjoin such acts and practices and compel compliance with the

Act. In addition, the Commission seeks civil monetary penalties and remedial ancillary relief,

including, but not limited to, trading bans, restitution, disgorgement, rescission, pre- and post-

judgment interest, and such other relief as the Court may deem necessary and appropriate.

       4.      Unless restrained and enjoined by this Court, Defendant is likely to continue to

engage in the acts and practices alleged in this Complaint and similar illegal acts and practices.

                             II.     JURISDICTION AND VENUE

       5.      Jurisdiction. This Court has jurisdiction over this action under

28 U.S.C. § 1331 (2012) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2012)

(providing that U.S. district courts have original jurisdiction over civil actions commenced by the

United States or by any agency expressly authorized to sue by Act of Congress). In addition,

Section 6c(a) of the Act, 7 U.S.C. § 13a-1(a) (2012), provides that U.S. district courts have

jurisdiction to hear actions brought by the Commission for injunctive and other relief or to

enforce compliance with the Act whenever it shall appear to the Commission that any person has

engaged, is engaging, or is about to engage in an act or practice constituting a violation of any

provision of the Act or any rule, regulation, or order thereunder.




                                                  2
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 3 of 33



       6.      The Commission has anti-fraud authority over the conduct and transactions at

issue in this action pursuant to Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2012), and Regulation

180.1(a), 17 C.F.R. § 180.1(a)(2019).

       7.      Venue. Venue properly lies with the Court pursuant to Section 6c(e) of the Act,

7 U.S.C. § 13a-1(e), because Defendant is found in, inhabits, or transacts business in this

District, and because acts and practices in violation of the Act occurred, are occurring, or are

about to occur, within this District.

                                        III.     THE PARTIES

       8.      Plaintiff Commodity Futures Trading Commission (“Commission” or

“CFTC”) is an independent federal regulatory agency that is charged by Congress with the

administration and enforcement of the Act and the Regulations. The Commission maintains its

principal office at Three Lafayette Centre, 1155 21st Street, N.W., Washington, D.C. 20581.

       9.      Defendant Jon Barry Thompson is a resident of Easton, Pennsylvania.

Thompson has never been registered with the Commission.

                                               IV.   FACTS

A.     Background

       10.     Bitcoin is a form of cryptocurrency (a type of virtual currency), which is a

decentralized, peer-to-peer form of electronic currency. Cryptocurrency is a digital

representation of value that can be digitally traded and functions as (1) a medium of exchange;

(2) a unit of account; and/or (3) a store of value, but does not have legal tender status. Unlike

“fiat currency,” like the U.S. dollar and the Euro, cryptocurrency is not issued by any jurisdiction

and functions only by agreement within the community of users of that particular currency.

       11.     Cryptocurrencies like Bitcoin are held by their owners in electronic “wallets.”

These wallets have unique addresses, which are designated by a string of letters and numbers.

                                                     3
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 4 of 33



Only an individual who possesses the unique “private key” associated with a wallet’s address can

access the cryptocurrency in that wallet. However, any individual can send cryptocurrency to

any wallet. An individual does not have to submit any identifying information to any central

authority to own a wallet, and therefore an individual can easily hold a wallet anonymously.

        12.     A blockchain is a public, distributed electronic ledger. Whenever someone

transfers cryptocurrency between wallet addresses, it is recorded on a blockchain. The

blockchain records only the movement of cryptocurrency between the addresses; it does not by

itself identify the holders of the cryptocurrency. The blockchain primarily involved in this case

is the Bitcoin blockchain.

        13.     Under Section 1a(9) of the Act, 7 U.S.C. § 1a(9), a “commodity” includes “all

other goods and articles, . . . and all services, rights, and interests . . . in which contracts for

future delivery are presently or in the future dealt in.” This includes virtual currencies, such as

Bitcoin and other cryptocurrencies.

        14.     During the Relevant Period, Thompson and the Escrow Company were engaged

in the business of purchasing and selling Bitcoin, along with other forms of cryptocurrency, and

the Escrow Company also acted as an escrow agent for third parties engaged in the purchase and

sale of Bitcoin. As part of these operations, Thompson solicited and received fiat currency,

including U.S. Dollars and Euros, from Customers in various states and countries for the purpose

of entering into or facilitating the Customer’s purchase or sale of cryptocurrency.

B.      Fraud Involving Customer-1

        15.     In or about June and July 2018, Thompson induced Customer-1 to send over $3

million to fund the purchase of Bitcoin after knowingly or recklessly making false

representations to Customer-1 that he or the Escrow Company had the Bitcoin in hand and

Customer-1’s money could not be lost. After taking Customer-1’s money and failing to provide
                                                    4
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 5 of 33



any Bitcoin in return, Thompson lied for days about why the deal had not worked out, about the

location of the Bitcoin that the Escrow Company was supposed to deliver to Customer-1, and

about Customer-1’s money, which was never returned.

       16.     Customer-1 is a business engaged in, among other things, trading Bitcoin and

other cryptocurrency. Throughout the Relevant Period, Customer-1 maintained offices in Jersey

City, New Jersey, and New York, New York.

       17.     In or about May 2018, the head cryptocurrency trader for Company-1 (the

“Company-1 Trader”) had a meeting at the office of an individual (“Individual-1”) involved in

cryptocurrency transactions. During the meeting, Individual-1 told the Company-1 Trader that

he was the representative of a seller of Bitcoin (“Seller-1”) and that Seller-1 wanted to use the

Escrow Company as an intermediary to sell its Bitcoin, potentially to Company-1. Individual-1

did not disclose the identity of Seller-1 to the Company-1 Trader.

       18.     On or about June 14, 2018, Individual-1 set up a Telegram chat room for the

Company-1 Trader, Individual-1, and Thompson. The Company-1 Trader (on behalf of

Company-1), Thompson (on behalf of the Escrow Company), and Individual-1 (on behalf of

Seller-1) then began negotiating the purchase of Bitcoin by Company-1 from Seller-1 through

the Escrow Company.

       19.     From the beginning of the discussions, the participants in the chat room

contemplated that the Bitcoin purchase would involve an escrow agreement. For example, on or

about June 14, 2018, Thompson emailed the Customer-1 Trader a draft escrow agreement. In

addition, that same day, the Customer-1 Trader sent Thompson and Individual-1 Telegram

messages asking “Where is escrow held?” and “I assume fee is paid by seller?” Individual-1




                                                 5
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 6 of 33



responded with the name of a financial institution and “yes, seller wil [sic] pay - just for you

[first name of the Customer-1 Trader].”

       20.      On or about June 20, 2018, Thompson participated in a conference call with the

Customer-1 Trader, the Chief Operating Officer for Customer-1, and outside counsel for

Customer-1. At the time of the call, the Customer-1 Trader was in New York, New York.

       21.      During this call, Thompson purported to explain to those acting on behalf of

Customer-1 the service that he and the Escrow Company provided and gave them false

assurances that using the Escrow Company would eliminate any settlement risk (i.e., the risk that

the transaction would close without the Bitcoin at issue being transferred to Customer-1).

Thompson’s false representations on the call included the following:

            “So we custody assets for folks that are trading, needing to trade, doing stuff, and

             then facilitate the trading. So all we do is process one-sided orders that settle, right,

             and that way everybody who is a member of the network has full rights and there’s no

             risk of settlement failure.” (Emphasis added).

            “In addition, when, umm, everything is [in] custody with me before the transaction

             commences, or it’s a breach and the transaction can’t start. So cash is with me, coin

             is with me. So the seller sends coin to me, the cash is with me . . . . So the cash and

             coin are both within our control, and then when the transaction prices, we do an

             atomic swap.” (Emphasis added).

Thompson used the phrase “atomic swap” to mean instantaneously swapping the “cash and

coin” that was in his possession, i.e., transferring the Bitcoin to Customer-1 and the “cash” to

Seller-1.




                                                    6
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 7 of 33



       22.     In addition, the parties to the call discussed a two-agreement structure, in which

Customer-1 would enter one agreement with the Escrow Company and another agreement with

another company with which Thompson was affiliated (the “Market Making Company”).

Thompson proposed:

             And as an alternative, right, we have the market-making desk, which is a
             separate legal entity, different stakeholders, different everything, right?
             And if that’s easier, we can just—[the Escrow Company] can act as an
             escrow wrapper. We have another contract with which is a traditional
             escrow wrapper, right? And this exact same transaction can be
             contracted through the market-making desk. That way they can be the
             intermediaries to make the math work, and I can give you our traditional
             escrow agreement just as a wrapper.

       23.     On or about the following day, June 21, 2018, the Customer-1 Trader sent

Thompson a Telegram message attaching a draft master purchase agreement. The Customer-1

Trader then asked Thompson via Telegram to send a draft escrow agreement.

       24.     On or about June 21, 2018, the Customer-1 Trader sent an email to Thompson

that stated in part: “Please send your escrow agreement.” That same day, Thompson replied to

the Customer-1 Trader with an email attaching a proposed escrow agreement.

       25.     On or about June 22, 2018, Thompson sent the Customer-1 Trader a Telegram

message regarding the draft master purchase agreement that stated: “[A representative of the

Escrow Company] can send over. Changes are to make sure it complies with our process from

the order. Cash and coin both in, in advance of transaction. Pricing, swap, then release.”

(Emphasis added). Thompson sent this message to Customer-1 Trader in order to have him

believe that both Customer-1’s cash and Seller-1’s Bitcoin would be in Thompson’s and/or the

Escrow Company’s control before the transaction commenced.

       26.     On or about June 26 to 27, 2018, the Customer-1 Trader and Thompson

exchanged Telegram messages about the escrow account where Customer-1’s funds were to be

                                                 7
            Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 8 of 33



held. During those messages, the Customer-1 Trader repeatedly asked for information on the

security of the escrow account, and Thompson falsely assured the Customer-1 Trader that the

Escrow Company would maintain control of the cash deposited by Customer-1, and that no one

outside of the Escrow Company (except for the third-party wallet custodian service (“Wallet

Custodian”)) would have access to the wallet containing Seller-1’s Bitcoin before it was released

to Customer-1. Specifically, Thompson and the Customer-1 Trader exchanged the following

messages (the Customer-1 Trader is referred to as “Trader”):


Trader:                      Due to the nature of you being seller/escrow agent at the same time
                             [c]an you provide us with any documentation with [the financial
                             institution where Customer-1 funds were to be held in escrow (the
                             “Escrow Financial Institution”)] so we can understand our security
                             on the escrow with them involved?

Thompson:                    I thought we were going 5o [sic] make [Market Making Company]
                             market making seller and [Escrow Company] escrow the escrow?

Thompson:                    [Escrow Financial Institution] is just an omnibus account.

Thompson:                    This is why we segmented the transaction.

Trader:                      Correct, but its semantics no? You are controller of both businesses

Trader:                      To be clear, the MPA [master purchase agreement] says [the
                             Escrow Company n]ot the market making side.

Thompson:                    Yes, it should say [the Market Making Company].

Thompson:                    Slip on lawyers side, I did not share that with them. My mistake.

Trader:                      I assume you are a beneficial owner of [the Market Making
                             Company]?

Thompson:                    Partial, but control is [another individual].

Trader:                      It creates a conflict of interest so that’s why we need extra security
                             in the escrow agreement

Trader:                      Or at least some added language

                                                 8
            Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 9 of 33




Trader:                  Barry [Thompson] - will the BTC [Bitcoin] be sent to our wallet
                         before the cash is sent to the seller after the transaction takes place?

Trader:                  What transaction takes place first?

Trader:                  It’s not specified in your escrow contract.

Trader:                  Who controls the private key to the wallet where the coins are
                         sitting prior to the transaction?

Trader:                  if you can explain that piece i think we’ll be good to go.

Trader:                  We can sign this mpa [master purchase agreement] and do a test
                         trade tomorrow

Thompson:                [Wallet Custodian]. We never have control

Trader:                  [Wallet Custodian] custody’s [sic] the private key which
                         is owned by whom?

Thompson:                Owned or controlled? Radically different meaning

Trader:                  Who has access to the private key prior to the trade

Thompson:                Everything at [Wallet Custodian] is a multisig [multisignature]
                         environment where the keys

Thompson:                are segmented between a third-party trustee [Wallet Custodian] and
                         the signatures. And as such [the Escrow Company] exercises the
                         execution control, the customer does not. Otherwise you could
                         withdrawal [t]he funds in the middle of a transaction. In addition,
                         we do sometimes support true multisig with the customer, but for
                         this use case that would actually radically slow down the
                         conversation and the transaction.

Thompson:                So lets say the coin is in a wallet at [Wallet Custodian], who
                         are the parties involved that must authorize the transaction

Thompson:                [the Escrow Company] executes, customer instructs

Trader:                  So there is no point whereby the seller can call [Wallet Custodian]
                         and ask for his coins to be moved

Thompson:                Absolutely not. They have no legal standing to even engage or talk
                         to [Wallet Custodian] in any way shape or form. If they have a
                         login for authorization or other items related to that it’s still under
                         the [the Escrow Company’s] command-and-control. Under no

                                             9
                Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 10 of 33



                               circumstances Shelly [sic] buyer or seller ever have the ability to
                               impact the transaction or withdrawal assets without [the Escrow
                               Company’s] approval.

Trader:                        The cash that is moved within the omnibus [account] - you control
                               right?

Trader:                        Let’s say I don’t want to do a trade.

Trader:                        how do i get my money out of that account.

Thompson:                      You place a withdraw order and it is executed in the next hour of
                               business hours.

          27.     Thompson reassured the Customer-1 Trader that Seller-1, whose identity was

unknown to Customer-1, could not interfere with the transaction because the Escrow Company

exercised “command-and-control” over the Bitcoin stored in a wallet with Wallet Custodian.

Thompson informed the Customer-1 Trader that Seller-1 had no “legal standing” to “engage or

talk to [Wallet Custodian] in any way shape or form” and “only [the Escrow Company] had

execution control over this transaction.” Further, Thompson assured the Customer-1 Trader that

the Escrow Company also controlled the cash that Customer-1 would send, so Customer-1 could

simply ask for its money to be returned if Customer-1 decided not to trade before the transaction

occurred.

          28.     On or about June 27, 2018, Thompson emailed the Customer-1 Trader a welcome

package with wire instructions. The wire instructions directed that funds to be transmitted by US

Fedwire should pass through a specified bank in New York, for further credit to an account “c/o

J. Barry Thompson” at the Escrow Financial Institution, also located in New York, New York

(the “Escrow Bank Account”). Thompson was the only authorized signatory on the account.

          29.     Among other things, the welcome package included flow charts to explain what

happens to currency transferred into the Escrow Bank Account. The flow charts show that after


                                                  10
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 11 of 33



the customer transfers money, the Escrow Company will confirm receipt and a formal audit trail

will be issued showing the customer the current account balance. The flow charts also show that

the customer must confirm amounts to be transferred from the Escrow Bank Account. The flow

charts do not indicate that currency may be transferred to accounts of third parties without the

customer’s approval and without either the Escrow Company or the customer receiving the

Bitcoin.

       30.     On or about June 27, 2018, the Customer-1 Trader emailed Thompson an

executed version of the Master Purchase Agreement (the “MPA”) between Customer-1 and the

Market Making Company. The MPA falsely represented that “[the Market Making Company] is

a limited liability company organized under the laws of the state of Delaware.” The MPA was

counter-executed by Thompson on behalf of the Market Making Company as its “Director,

Escrow Transaction Coordination.”

       31.     On or about June 28, 2018, Thompson emailed the Customer-1 Trader the

counter-executed escrow agreement (the “Escrow Agreement”). Under the Escrow Agreement,

the Market Making Company, as the immediate seller of the Bitcoin, and Customer-1, as the

buyer, engaged the Escrow Company to hold and disburse assets in accordance with the terms

and conditions of the MPA. The Escrow Company was to function as a “depository” to facilitate

trades between the Market Making Company and Customer-1. The Escrow Agreement further

provided that, as to escrow fees, “[t]he Parties are liable for the fees set forth in the Master

Purchase Agreement.”

       32.     Exhibit A to the Escrow Agreement set forth the Default Transaction Procedures.

It provided that once the fiat cash and Bitcoin are in place, “the transaction commences through

the atomic swap process,” by which the “[Bitcoin] are transferred from the Seller’s [Escrow



                                                  11
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 12 of 33



Company] account to the Buyer, while simultaneously, [t]he notional Fiat value is transferred

from the Buyer’s sub account at [the Escrow Company] to the Seller’s Sub account at [the

Escrow Company].”

       33.     In this transaction, while the Market Making Company acted as the “seller” of the

Bitcoin pursuant to the agreements, Customer-1 understood from the discussions leading up to

the agreements that Thompson, the Escrow Company, and the Market Making Company were in

fact selling Bitcoin that they would acquire from Seller-1. Customer-1 and Thompson had

discussed how Customer-1 wanted to buy 1,000 Bitcoin per day from Seller-1 and other third-

party sellers over the course of multiple transactions.

       34.     According to the Default Transaction Procedures, the Escrow Company would

receive cash and cryptocurrency into its respective escrow accounts for Customer-1 and the

Market Making Company. The transaction would then be settled “through the atomic swap

process.” The Escrow Agreement does not indicate that currency may be transferred out of any

party’s escrow account, or out of the Escrow Company’s control, into the accounts of third

parties before the transaction is completed.

       35.     In addition, the Escrow Agreement provides that the Escrow Company “may not

assign or delegate its rights or obligations hereunder without the prior written consent of the

Parties, which may be withheld in the Parties [sic] sole discretion.”

       36.     On or about June 28, 2018, Thompson emailed the Customer-1 Trader an order

form for a 100 Bitcoin test purchase by Customer-1. The purpose of the test purchase was to

confirm that the process of buying Bitcoin through the Escrow Company worked as expected

before engaging in transactions of 1,000 Bitcoin per day. The Customer-1 Trader later emailed

an executed version of the order form to Thompson.



                                                 12
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 13 of 33



       37.     On or about June 28, 2018, Customer-1 wired $650,000 to the Escrow Bank

Account in order to fund the purchase of 100 Bitcoin.

       38.     On or about June 28, 2018, Thompson and the Customer-1 Trader exchanged text

messages about the transaction. At approximately 3:46 pm, the Customer-1 Trader texted

Thompson: “On for 5 [pm]?” Thompson responded: “Am tomorrow. Just wrapping up paper

on it and have these folks for the larger bits. One of you [sic] primary sellers stepped up to do it

in the am for you in advance of the larger tranches. So you are bundled for am execution.”

Thompson later sent a text message: “They [the sellers] are loading coin overnight. I will not run

the transaction until I have coin in hand.” (Emphasis added).

       39.     On or about Friday, June 29, 2018—the morning of the scheduled test—

Thompson and the Customer-1 Trader exchanged Telegram messages about the transaction.

Although Thompson had previously represented that the transaction would take place in the

morning, Thompson suggested in the Telegram messages that he could not complete the

transaction in the morning, but that the “2 o’clock slot [was] wide open.”

       40.     Later that same day, Thompson and the Customer-1 Trader exchanged text

messages about the transaction. When the Customer-1 Trader asked if they were executing the

trade at 2 pm, Thompson replied, “Not at discount. Getting folks to load an unplanned 100 coins

at the poo [sic] price today is really difficult. 100 is committed on the order for Monday [July

2].”

       41.     Also on or about June 29, 2018, the Customer-1 Trader emailed Thompson to ask,

in sum and substance, for an account statement for the funds sent by Customer-1 to be held in

escrow.




                                                 13
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 14 of 33



       42.     On or about July 1, 2018, Thompson emailed the Customer-1 Trader and attached

a “Portfolio Status Report.” According to the Portfolio Status Report, Customer-1’s account

contained, as of June 30, 2018, the $650,000 that Customer-1 had sent to the Escrow Bank

Account. In reality, as of June 30, 2018, the Escrow Bank Account into which Customer-1 had

wired $650,000 had a balance of only $636,380.19. In fact, approximately $14,000 of Customer-

1’s funds were transferred out of the Escrow Bank Account to third parties for a use other than

executing the 100 Bitcoin transaction and Thompson did not disclose this information to

Customer-1.

       43.     The Escrow Bank Account was not used by Thompson solely for Customer-1’s

funds; rather, Thompson engaged in multiple other deposits and transfers/withdrawals using the

Escrow Bank Account. As of June 27, 2018, the Escrow Bank Account held approximately

$15,402.53. On June 28 and 29, 2018, in addition to the $650,000 received from Customer-1,

funds from other sources were transferred into the account totaling approximately $231,954.16

and several transfers were made out of the account totaling approximately $260,977.20. In

particular, on June 29, 2018, while holding Customer-1’s money in custody for the intended

Bitcoin transaction, Thompson transferred $20,000 from the Escrow Bank Account to an account

in the name of another company he was affiliated with (“Account 2”), from which the money

was then wired to a bank account of a separate company (“Company A”).

       44.     On or about July 2, 2018, Thompson and the Customer-1 Trader exchanged text

messages about the 100 Bitcoin transaction, which had still not been completed. In one of the

messages, Thompson stated that the transaction had not gone through because the “[p]rice is high

and other party does not have enough cash.” Thompson was claiming that another Bitcoin buyer

with whom Thompson had planned to bundle Customer-1’s order for 100 Bitcoin in order to



                                               14
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 15 of 33



purchase a larger amount of Bitcoin at a discounted price did not have enough cash to complete

their part of the purchase.

       45.      Also on July 2, 2018, the Customer-1 Trader participated in a phone call with

Thompson and Individual-1. The Customer-1 Trader was in New York, New York, near

Customer-1’s offices, during the call. Thompson and Individual-1 told the Customer-1 Trader

on the call that the Bitcoin transaction needed to involve a minimum of 500 Bitcoins. Thompson

also told the Customer-1 Trader that Thompson had the Bitcoin in hand.

       46.      Later on or about July 2, 2018, the Customer-1 Trader and Thompson exchanged

additional text messages about the 500 Bitcoin transaction (the Customer-1 Trader is referred to

as “Trader”):

Trader:             I don’t get why the seller won’t accommodate a 100 lot
Trader:             As a test
Thompson:           on with folks to get backup...will call you in 15
Trader:             Hey you have the coin in hand right?
Trader:             I will send you the cash for 500 [Bitcoin]
Trader:             I want the trade today
Thompson:           Ok. Yes
Thompson:           Ok
Thompson:           Will start liking it up
Thompson:           Lining
Thompson:           Aka kicking the other guy out [smiley face emoji]
Thompson:           I am unlikely to get it over today though because I have to move money off
                    of exchanges
Thompson:           And that could take time


                                                15
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 16 of 33



Trader:                Still Chase for the 400 lot guy concurrently
Thompson:              Ok. Understood Ok. Will line it up for tomorrow

       47.     In this conversation, the Customer-1 Trader offered to buy the remaining 400

Bitcoin himself to help solve Thompson’s purported difficulty arranging for another buyer of the

remaining 400 Bitcoin. The Customer-1 Trader asked that Thompson continue pursuing his

other purported buyer to see if the other person could buy the 400 Bitcoin while the Customer-1

Trader obtained the money to fulfill the entire order.

       48.     Thompson’s representation that he and/or the Escrow Company had the Bitcoin in

hand on or about July 2, 2018, was false. Thompson later admitted under oath in another

proceeding that he understood the Bitcoin to be in the custody of a “sub-escrow agent” who was

a lawyer in Florida.

       49.     Based on Thompson’s fraudulent representation that he and/or the Escrow

Company had the 500 Bitcoin in hand and his fraudulent representation that he would keep

custody of Customer-1’s cash until there was an “atomic swap” of cash and Bitcoin, on or about

July 3, 2018, at approximately 9:28 am, Customer-1 wired an additional $2.6 million into the

Escrow Bank Account. This transfer of $2.6 million on July 3, 2018, brought the total funds

wired from Customer-1 to the Escrow Bank Account to $3.25 million. The additional cash was

to fund the purchase of the remaining 400 Bitcoin, for a total of 500 Bitcoin.

       50.     Customer-1 would not have wired the $2.6 million if not for Thompson’s false

representations, including: (1) his false representation that he and/or the Escrow Company had

the 500 Bitcoin in hand, and (2) his false representations that he and/or the Escrow Company

would not transfer Customer-1’s money from the Escrow Bank Account unless Thompson and/or

the Escrow Company had custody of the Bitcoin.


                                                  16
               Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 17 of 33



         51.      On or about July 3, 2018, beginning at approximately 12:03 pm, the Customer-1

Trader and Thompson exchanged emails regarding the expected Bitcoin trade. In particular, in

one email, Thompson stated “[p]lease see the execution report on the transaction just

completed,” and then represented that Customer-1 had purchased 500 Bitcoins for a total price of

$3,191,067.20. In the same email, Thompson told the Customer-1 Trader that he was sending a

test transaction to Customer-1’s wallet.1

         52.      On or about July 3, 2018, at 2:05 pm, the Customer-1 Trader sent Thompson an

email confirming that Customer-1 had received the test transaction. The Customer-1 Trader then

asked Thompson to send the 500 Bitcoin.

         53.      On or about July 3, 2018, at approximately 3:39 pm, the Customer-1 Trader sent

Thompson a message requesting the Bitcoin “immediately.” At approximately 3:44 pm,

Thompson sent the Customer-1 Trader an email that said: “We had a white list issue between

the two accounts we have internally and have to unlock the white list, which is what I was doing

while you were calling. [Wallet Custodian] is clearing and it will go out.” In this context,

“white list” refers to a wallet holder pre-approving with a wallet custodian only certain recipient

wallet addresses so that Bitcoin cannot inadvertently be sent from an owner’s wallet to other,

non-approved addresses.

         54.      On or about July 3, 2018, the Customer-1 Trader sent additional emails to

Thompson seeking an update on the status of the transaction.

         55.      Thompson and/or the Escrow Company did not send the 500 Bitcoin to Customer-

1’s wallet on July 3, 2018, as promised. Nor did Thompson and/or the Escrow Company

maintain Company-1’s cash in the Escrow Bank Account. Rather, on or about July 3, 2018, the

1
 It is common for parties in cryptocurrency transactions to send the smallest unit of Bitcoin, 0.00000001 Bitcoin,
before conducting a larger transaction to ensure that the sender entered the destination wallet address (a long string
of letters and numbers) correctly and that the counterparty received the test amount

                                                          17
               Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 18 of 33



same day Customer-1 had wired $2.6 million to the Escrow Bank Account, Thompson wired

approximately $3,090,250 from the Escrow Bank Account to a bank account held by a law firm

in Florida.2

        56.      Also on July 3, 2018, Thompson wired approximately $100,000 from the Escrow

Bank Account to Account 2. The $100,000 transferred to Account 2 was then wired to the bank

account for Company A.

        57.      On or about July 4, 2018, the Customer-1 Trader emailed Thompson to ask for a

time frame for the delivery of the Bitcoin. That same day, the Customer-1 Trader and Thompson

engaged in a text message conversation about the Bitcoin transaction.

        58.      During the text message conversation, Thompson made several false

representations regarding the status of the trade:

                 •   “Issue should be solved, but getting someone into the back office now to
                     get released just taking time since everybody’s a few hours out, I have
                     someone driving back to the office so that they can start the release. Not
                     sure what time they’re ETA is.”

                 •   “[Two] party release is required. It was fixed overnight.”

                 •   “I am making [name of employee] drive 3.5 hours back from camping with
                     her fimily [sic] to put it in th [sic] system as she is the closest and on call for
                     the day. [Transaction will go through] when she is in.”

        59.      Customer-1 did not receive the 500 Bitcoin in its wallet on July 4, 2018, as

promised by Thompson.

        60.      On or about July 5, 2018, at approximately 7:42 am, the Customer-1 COO

emailed Thompson to ask for an update on the transaction. Shortly thereafter, Thompson

responded that “it is set to clear in the morning batch.”


2
 Between on or about June 28, 2018, when Customer-1 had sent approximately $650,000 to the Escrow Bank
Account and July 3, 2018, when Customer-1 wired the additional $2.6 million to that account, the Escrow
Bank Account received deposits from other entities.

                                                   18
                 Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 19 of 33



           61.      Beginning at approximately 9:29 am on July 5, 2018, Thompson and the

Customer-1 Trader exchanged numerous text messages about the transaction. In those messages,

in sum and substance, the Customer-1 Trader repeatedly inquired about the status of the

transaction and Thompson provided false reasons for the delay. For example, at one point,

Thompson stated, “I am on the phone fixing the wallet security item from Tuesday, it’s a quick

fix. . . . Just need to reset.” In sworn testimony, Thompson admitted this statement was not

accurate and that he was attempting to buy time.

           62.      Customer-1 did not receive the 500 Bitcoin in its wallet on July 5, 2018, as

promised by Thompson.

           63.      From approximately July 6 to July 8, 2018, Thompson continued to represent to

Customer-1 that the Bitcoin transaction would be completed.

           64.      On or about July 9, 2018, Customer-1 demanded that Thompson return 50% of

the $3.25 million that Customer-1 had wired to the Escrow Bank Account. That same day, in a

text message to the Customer-1 Trader, Thompson represented that Customer-1 would receive

the money back “this afternoon.” No money was returned to Customer-1 that day.

           65.      On or about July 10, 2018, Thompson emailed the Customer-1 Trader and stated:

“[First name of the Customer-1 Trader] as I indicated around 1 pm you will get the wire today as

soon as we process the items we discussed.”

           66.      The $3.25 million that Customer-1 sent to the Escrow Bank Account in total was

never returned to Customer-1, nor did Customer-1 ever receive the 500 Bitcoin it purchased.3

C.         Fraud Involving Customer 2

           67.      In or about July 2018, Thompson induced Customer-2, after knowingly or

recklessly making false representations, to send to the Escrow Company over $4 million to fund

3
    Customer-1 did not receive any Bitcoin from Volantis other than the 0.00000001 that had been sent as a test.

                                                           19
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 20 of 33



the purchase of Bitcoin. After receiving Customer-2’s money, Thompson sent virtually all of the

money to a third party without first receiving any Bitcoin in return. Customer-2 was never

provided with any Bitcoin, nor was any money returned to Customer-2. Thompson also lied to

Customer-2 about the location of the Bitcoin and the reasons the transaction was not completed.

        68.     Customer-2 is a business based in Ireland that trades cryptocurrency.

        69.     In or about March 2018, the Chief Executive Office of Customer-2 (the

“Customer-2 CEO”) spoke with Thompson by phone. During that first call, Thompson provided

a high-level overview of how the Escrow Company operated as an escrow agent to eliminate

counterparty risk in cryptocurrency transactions.

        70.     On or about May 24, 2018, Thompson emailed the Customer-2 CEO documents

that provided an overview of the Escrow Company. The overview documents represented that

the Escrow Company “provides a global framework of accounts and transaction facilitation

infrastructure that minimizes settlement default risk and delays regulatory complexity.”

(Emphasis added). The overview documents further represented that it “holds assets in escrow

within segmented customer accounts” (emphasis added), and that because the Escrow Company

is “asset custodian for the both sides of the transaction, there is no risk of default” (emphasis

added). Finally, the overview documents noted that transactions “are pre-funded and typically

settle in real-time.”

        71.     The overview documents also stated, “As part of the [Escrow Company’s]

service, compliance is integrated into everything we do,” and represented that “[c]ounterparty

risk management and compliance-related activities” (emphasis added) are provided.

        72.     In or about July 2018, the Customer-2 CEO and Thompson began negotiating a

Bitcoin transaction for which the Escrow Company would act as an escrow agent. On or about



                                                 20
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 21 of 33



July 14, 2018, Thompson told the Customer-2 CEO that he had two sellers available and that he

was loading the sellers’ Bitcoin onto his platform.

       73.     On or about July 20, 2018, Customer-2 and the Escrow Company entered into an

Escrow Services Agreement (the “Customer-2 Escrow Agreement”), under which Customer-2

engaged the Escrow Company to hold and disburse assets for Customer-2 at Customer-2’s

direction. The Customer-2 Escrow Agreement provided that the Escrow Company would

receive a one-time escrow fee of 1.5% of each asset deposited with the Escrow Company, plus

additional monthly fees at a minimum of $2,500. Thompson signed the Customer-2 Escrow

Agreement on behalf of the Escrow Company as Managing Member.

       74.     The Customer-2 Escrow Agreement does not indicate that cash may be

transferred out of any party’s escrow account into the accounts of third parties before a

transaction is completed. It expressly provides that the Escrow Company “may not assign or

delegate its rights or obligations hereunder without the prior written consent of Customer, which

may be withheld in Customer’s sole discretion.”

       75.     On or about July 23, 2018, Thompson emailed the Customer-2 CEO and

Customer-2’s Chief Operating Officer a welcome package outlining the way orders are

processed by the Escrow Company. The welcome package included wire instructions, which

stated that funds were to be wired through a bank account in New York, New York.

       76.     On or about July 23, 2018, Thompson and the Customer-2 CEO discussed the

transaction over the phone. Thompson reassured the Customer-2 CEO, in sum and substance,

that he and/or the Escrow Company had the seller’s Bitcoin. The Customer-2 CEO had made

clear to Thompson in prior conversations that Customer-2 would transact with the Escrow




                                                21
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 22 of 33



Company only if the Bitcoin was in the Escrow Company’s possession, and Thompson agreed to

this arrangement.

       77.     Separately, on or about July 23, 2018, Thompson emailed a cryptocurrency broker

(“Broker”) to discuss a transaction involving the purchase of Bitcoin from another company

(“Seller-2”). Thompson’s email outlined the process for his planned purchase of the Bitcoin

from Seller-2. Thompson’s email stated that the Escrow Company would transfer the funds (i.e.,

what ultimately were Customer-2’s funds) to purchase the Bitcoin to a third-party escrow (the

“Third-Party Escrow”) before the Third-Party Escrow would send the Bitcoin to the Escrow

Company on behalf of Seller-2. Thompson’s plan to buy Bitcoin (for Customer-2) by sending

Customer-2’s funds to a Third-Party Escrow before the Third-Party Escrow provided Seller-2’s

Bitcoin to the Escrow Company was directly contrary to Thompson’s assurances to Customer-2

that its funds would not be transferred until the Bitcoin was in the control of the Escrow

Company.

       78.     On or about July 24, 2018, Thompson and Seller-2 entered into a contract for the

Escrow Company to purchase Bitcoin from Seller-2 (the “Sales Contract”). Under the Sales

Contract, the Escrow Company agreed to purchase tranches of Bitcoin from Seller-2 on a weekly

basis, at a 6% discount. The Sales Contract provided that the first tranche would be for 500

Bitcoin, with additional tranches to be decided one week in advance. The Sales Contract

provided that all payments from the Escrow Company for the Bitcoin were to be paid out of a

bank account in New York, New York. An appendix to the Sales Contract provided that the

Third-Party Escrow would act as an escrow agent for the transactions.

       79.     On or about July 23, 2018, the Customer 2 CEO also asked Thompson to

demonstrate that he possessed the Bitcoin that Customer-2 intended to buy. On or about July 24,



                                                22
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 23 of 33



2018, Thompson provided the Customer-2 CEO with a wallet address for the source of Bitcoin

controlled by the seller that Thompson claimed would be the “root of the fill” for the Bitcoin that

Customer-2 was agreeing to purchase. Thompson attached a report for the wallet address that

showed the wallet contained over 10,000 Bitcoin at that time. Thompson did not inform the

Customer-2 CEO in that e-mail that he would transfer the money from Customer-2 to a third

party before the Bitcoin would be in Thompson’s control.

       80.     Also on or about July 24, 2018, Thompson emailed the Customer-2 COO with a

block order form for Bitcoin transactions. The block order form provided that the order would

be for the purchase of up to 6,600 Bitcoin, on a schedule of 500 Bitcoin a day for the week of

July 23rd, and 1,000 Bitcoin per day for the week of July 30th. The order form—unlike the

similar order form Thompson had provided to Customer-1 in June 2018 and which had resulted

in an arbitration proceeding filed against Thompson days prior, on July 17, 2018—further

provided that the transaction was a “multi-escrow execution managed by [the Escrow Company].

All processes fit within the process structure outlined above.” The order form provided, among

other things, that the Escrow Company “validates Fiat Capital and Coin for daily tranche as

ready-by 7 am ET.” The order form did not explain the term “multi-escrow execution managed

by [the Escrow Company],” nor did it state that any money would be transferred out of the

escrow account where Customer-2’s funds were being held before the Escrow Company or

Customer-2 received any Bitcoin.

       81.     Based on Thompson’s representations to Customer-2 that he and/or the Escrow

Company would hold the funds until Thompson and/or the Escrow company had control of the

Bitcoin being purchased, on or about July 24, 2018, Customer-2 executed the block purchase




                                                23
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 24 of 33



order and wired €3.6 million from a bank in Europe to the Escrow Bank Account in New York.

These funds were received on or about July 25, 2018.

       82.     On or about July 26, 2018, over the course of the day, the Customer-2 CEO and

Thompson exchanged the following text messages about the order:

 Thompson:                   [Name of CEO], Please call. Back office just called and we have
                             a few hour delay in execution this am due to seller availability I
                             need to know how to handle (kill/delay/execute). Please call.

 Customer-2 CEO:             Feel like killing my [sic] myself . . . [smiley face emoji]. Give me a
                             min I had just started to move to make the trades.

 Thompson:                   This is why I reaching out as soon as we had the alert at 5:30

 Customer-2 CEO:             Hi mate, any update on timing?

 Thompson:                   I’ll call you right back

 Customer-2 CEO:             Getting late and I’m getting really [sad face emoji]

 Thompson:                   Me too. I am hammering them now

 Customer-2 CEO:             Please tell the seller to sort this. We trade tomorrow or I’m more
                             than likely going to pull away from this seller. Realize other sellers
                             with you and we can discuss but messy so far

 Thompson:                   Yes. I went there 45 minutes ago

 Customer-2 CEO:             Barry, I will be in bed next 30–40 mins.
                             Any update on timing?


       83.     On or about July 27, 2018, the Customer-2 CEO emailed Thompson to confirm

that Customer-2 had accepted a trade of 500 Bitcoin at the price of €6,607 per Bitcoin. The

Customer-2 CEO’s email further noted that Customer-2 had wired €3.6 million into the Escrow

Bank Account, so, at that price per Bitcoin, its balance would be €296,500.50 after the trade.

Later that same day, the Customer-2 CEO emailed Thompson, stating, among other things,




                                                24
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 25 of 33



“Address has been reconfirmed via Telegram, including QR.” Thompson responded to the

Customer-2 CEO and stated “Updated wallet address received.”

        84.      On or about July 27, 2018, three days after receiving Customer-2’s funds, without

receiving any Bitcoin from the Third-Party Escrow or Seller-2, Thompson converted €3.5

million of Customer-2’s €3.6 million into U.S. dollars ($4,066,107.50) and then wired

approximately $4,024,914.56 from the Escrow Bank Account to an account held by the Third-

Party Escrow.

        85.      Customer-2 did not receive the 500 Bitcoin on July 27, 2018, as Thompson

promised.

        86.      Beginning on or about July 27, 2018, the Customer-2 CEO and Thompson

exchanged numerous text messages about the status of the order. In those text messages,

Thompson falsely represented, in sum and substance, that he would be able to release the Bitcoin

to Customer-2 once a wire transfer made it to the counterparty’s account. In one message,

Thompson stated, “I’m just finding out if they received the wire. Then I can release.” In another

text message on or about July 28, 2018, Thompson continued making false statements to the

Customer-2 CEO about the status of the transaction. Thompson stated that he was “working the

seller outside the escrow [to] force release” and that “worst case” he would go to the executives

of the mining groups4 so they could “override everybody and authorize me to release.”

        87.      On July 30, 2018, Thompson falsely stated in a message to the Customer-2 CEO:

“Just got text the key fragments in to start moving to the hot wallet so we can move out of

[Wallet Custodian]. Going to be a few minutes yet (40 is worst case).”




4
 Bitcoin mining is the process of verifying transactions that are added to the Bitcoin blockchain, for which the
miner receives newly-created Bitcoin.

                                                      25
             Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 26 of 33



       88.     Thompson’s statements to Customer-2 CEO were false, because neither he nor the

Escrow Company had possession of the Bitcoin at the time, nor did either of them have the

ability to release the Bitcoin to Customer-2.

       89.     In multiple emails among Thompson and representatives of Seller-2 between on

or about July 27 and August 6, 2018, Thompson asked Seller-2 to transfer the Bitcoin to a wallet

under Thompson’s control. Rather than merely seeking authorization to release the Bitcoins to

Customer-2, in emails on July 28 and July 30, 2018, Thompson asked the seller for “a timeline of

coin fill,” and complained that the “deadline on delivery of Coin” had passed.

       90.     In sworn testimony in a civil proceeding in or about October 2018, Thompson

testified, contrary to his statements to the Customer-2 CEO that he would be able to release the

coins, that the Bitcoin never came and that while the counterparty was “to this day” telling

Thompson they would “deliver coin,” he did not believe it.

       91.     Customer-2 had not received any Bitcoin by July 31, 2018. On that day, the

Customer-2 CEO emailed Thompson to ask that Thompson either engage in discussions or return

the €3.6 million immediately. No money was returned to Customer-2 that day.

       92.     In fact, days later, on or about August 8, 2018, Thompson converted the

remaining €100,000 of Customer-2’s money to U.S. dollars (worth $115,620.80) and, rather than

returning it to Customer-2, transferred $100,000 to Account 2. Just as he had done with

Customer-1’s money, Thompson then wired the $100,000 from Account 2 to account in the

name of Company A.

       93.     The Bitcoin transaction between Customer-2 and the Escrow Company was never

completed. Customer-2 never received any Bitcoin and none of the €3.6 million sent by

Customer-2 was returned to Customer-2.



                                                26
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 27 of 33



                   CLAIMS FOR RELIEF FOR VIOLATIONS OF THE
                  COMMODITY EXCHANGE ACT AND REGULATIONS

                     Count I—Fraud by Deceptive Device or Contrivance
                Violations of Section 6(c)(1) of the Act and Regulation 180.1(a)

        94.     Paragraphs 1 through 93 are re-alleged and incorporated herein by reference.

        95.     Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2012), makes it unlawful for any

person, directly or indirectly, to:

                use or employ, or attempt to use or employ, in connection with any
                swap, or a contract of sale of any commodity in interstate
                commerce, or for future delivery on or subject to the rules of any
                registered entity, any manipulative or deceptive device or
                contrivance, in contravention of such rules and regulations as the
                Commission shall promulgate by not later than 1 year after [July
                21, 2010, the date of enactment of the Dodd-Frank Wall Street
                Reform and Consumer Protection Act] . . . .

        96.     Regulation 180.1(a), 17 C.F.R. § 180.1(a) (2019), provides:

                It shall be unlawful for any person, directly or indirectly, in
                connection with any swap, or contract of sale of any commodity in
                interstate commerce, or contract for future delivery on or subject to
                the rules of any registered entity, to intentionally or recklessly:

                (1) Use or employ, or attempt to use or employ, any manipulative
                device, scheme, or artifice to defraud;

                (2) Make, or attempt to make, any untrue or misleading statement
                of a material fact or to omit to state a material fact necessary in
                order to make the statements made not untrue or misleading;

                (3) Engage, or attempt to engage, in any act, practice, or course of
                business, which operates or would operate as a fraud or deceit
                upon any person . . . .

        97.     During the Relevant Period, as described above, Thompson violated

Section 6(c)(1) of the Act and Regulation 180.1(a) by, among other things, in connection with

contracts of sale of commodities in interstate commerce, using or employing, or attempting to

use or employ, a manipulative device, scheme, or artifice to defraud, making or attempting to


                                                 27
            Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 28 of 33



make untrue or misleading statements of material fact or omitting to state or attempting to omit

material facts necessary in order to make statements made not untrue or misleading, and

engaging or attempting to engage in a course of business operating as a fraud or deceit upon

Customer-1 and Customer-2 as follows:

               A. Soliciting funds from the Customers through oral representations
                  misrepresenting the services provided by the Escrow Company by stating,
                  among other things, that it acted as an escrow service and, under its process,
                  the Escrow Company would have control over both the cash from the
                  customer intending to purchase Bitcoin and the Bitcoin from the respective
                  seller and would make an “atomic swap,” i.e. a simultaneous exchange, when,
                  in fact, Thompson, on behalf of the Escrow Company transferred Customer-1
                  and Customer-2’s funds to a third-party without having the Bitcoin and
                  making a simultaneous exchange;

               B. Soliciting Customer-1 and Customer-2 through oral representations falsely
                  representing that the use of the Escrow Company eliminated the risk of
                  settlement failure when, in fact, the Escrow Company transferred each
                  Customer’s funds to a third party without having control over the Bitcoin
                  being purchased, thus creating the risk that the Customer’s funds would be
                  taken without a corresponding transfer of Bitcoin, which did ultimately occur;

               C. Issuing a written Portfolio Status Report to Customer-1, misleadingly
                  suggesting that Customer-1’s funds had been kept safeguarded when, in fact,
                  approximately $14,000 of Customer-1’s funds had already been transferred to
                  third parties for a use other than executing Customer-1’s Bitcoin transaction;

               D. Issuing written materials to Customer-1 and Customer-2 that provided an
                  overview of the Escrow Company’s service falsely stating that that there is no
                  risk of default for the assets it holds in escrow and that the Escrow Company
                  protects customers against counterparty risk when, in fact, the Escrow
                  Company transferred each Customer’s funds to a third party without having
                  control over the Bitcoin being purchased, thus creating the risk that the
                  Customer’s purchase would not be completed, which did ultimately occur;

               E. Making false written and oral statements as to the reasons Customer-1 had not
                  received its Bitcoin; and

               F. Taking portions of the funds that Customer-1 and Customer-2 had sent to the
                  Escrow Company for the sole purpose of purchasing Bitcoin and transferring
                  that money to other accounts for a purpose other than the purchase of Bitcoin
                  and concealing from the Customers that their funds had been transferred for
                  unauthorized purposes.


                                               28
              Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 29 of 33



       98.      Thompson engaged in the acts and practices described above intentionally or

recklessly.

       99.      By this conduct, Thompson violated Section 6(c)(1) of the Act and

Regulation 180.1(a).

       100.     Each act of: (1) using or employing, or attempting to use or employ, a

manipulative device, scheme, or artifice to defraud; (2) making, or attempting to make, untrue or

misleading statements of material fact, or omitting to state material facts necessary to make the

statements not untrue or misleading; and (3) engaging, or attempting to engage, in any act,

practice, or course of business, which operated or would operate as a fraud or deceit upon any

person, including but not limited to those specifically alleged herein, is alleged as a separate and

distinct violation of Section 6(c)(1) of the Act and Regulation 180.1.

                                  V.      RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that the Court, as authorized by

Section 6c of the Act, 7 U.S.C. § 13a-1 (2012), and pursuant to its own equitable powers, enter:

       A.       An order finding that Defendant violated Section 6(c)(1) of the Act,

                7 U.S.C. § 9(1) (2012), and Regulation 180.1(a), 17 C.F.R. § 180.1(a) (2019);

       B.       An order of permanent injunction enjoining Defendant and any other person or

                entity associated with him, including but not limited to affiliates, agents, servants,

                employees, assigns, attorneys, and all persons in active concert or participation

                with Defendant, including any successor thereof, from:

                i.     Engaging, directly or indirectly, in conduct in violation of Section 6(c)(1)

                       of the Act or Regulation 180.1(a);

                ii.    Trading on or subject to the rules of any registered entity (as that term is

                       defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2012));
                                                  29
     Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 30 of 33



       iii.    Entering into any transactions involving “commodity interests” (as that

               term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019)), for his own

               personal account(s) or for any account in which Defendant has a direct or

               indirect interest;

       iv.     Having any commodity interests traded on Defendant’s behalf;

       v.      Controlling or directing the trading for or on behalf of any other person or

               entity, whether by power of attorney or otherwise, in any account

               involving commodity interests;

       vi.     Soliciting, receiving, or accepting any funds from any person for the

               purpose of purchasing or selling any commodity interests;

       vii.    Applying for registration or claiming exemption from registration with the

               Commission in any capacity, and engaging in any activity requiring such

               registration or exemption from registration with the Commission, except

               as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2019);

               and/or

       viii.   Acting as a principal (as that term is defined in Regulation 3.1(a),

               17 C.F.R. § 3.1(a) (2019)), agent, or any other officer or employee of any

               person (as that term is defined in Section 1a(38) of the Act,

               7 U.S.C. § 1a(38) (2012)), registered, exempted from registration, or

               required to be registered with the Commission except as provided for in

               Regulation 4.14(a)(9));

C.     An order requiring Defendant to pay civil monetary penalties of not more than the

       civil monetary penalty prescribed by Section 6c(d)(1) of the Act, 7 U.S.C. § 13a-



                                         30
     Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 31 of 33



       1(d)(1) (2012), as adjusted for inflation pursuant to the Federal Civil Penalties

       Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114–74, 129 Stat.

       584 (2015), title VII, Section 701, see Commission Regulation 143.8, 17 C.F.R.

       § 143.8 (2019), for each violation of the Act or Regulations, plus post-judgment

       interest;

D.     An order directing Defendant, as well as any successors thereof, to disgorge,

       pursuant to such procedure as the Court may order, all benefits received

       including, but not limited to, trading profits, revenues, salaries, commissions,

       fees, or loans derived directly or indirectly from acts or practices which constitute

       violations of the Act and Regulations, as described herein, and pre- and post-

       judgment interest thereon from the date of such violations;

E.     An order directing Defendant, as well as any successors thereof, to make full

       restitution, pursuant to such procedure as the Court may order, to every customer

       and investor whose funds Defendant received, or caused another person or entity

       to receive, as a result of the acts and practices constituting violations of the Act

       and Regulations, as described herein, and pre- and post-judgment interest thereon

       from the date of such violations;

F.     An order directing Defendant, as well as any successors thereof, to rescind,

       pursuant to such procedure as the Court may order, all contracts and agreements,

       whether express or implied, entered into between, with, or among Defendant and

       any customer or investor whose funds were received by Defendant as a result of

       the acts and practices which constituted violations of the Act and the Regulations,

       as described herein;



                                           31
     Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 32 of 33



G.     An order directing that Defendant, and any successors thereof, makes an

       accounting to the Court of all of their assets and liabilities, together with all funds

       he received from and paid to investors and other persons in connection with

       commodity transactions and all disbursements for any purpose whatsoever of

       funds received from commodity transactions, including salaries, commissions,

       interest, fees, loans, and other disbursement of money or property of any kind

       from at least the beginning of the Relevant Period to the date of such accounting;

H.     An order requiring Defendant and any successors thereof to pay costs and fees as

       permitted by 28 U.S.C. §§ 1920 and 2412(a)(2) (2012); and

I.     An order providing such other and further relief as the Court deems proper.




                                         32
          Case 1:19-cv-09052 Document 1 Filed 09/30/19 Page 33 of 33



                            VI.    DEMAND FOR JURY TRIAL

                                  Plaintiff hereby demands a jury trial.



Dated: September 30, 2019
                                                 COMMODITY FUTURES TRADING
                                                   COMMISSION

                                                 By: S/ David Oakland
                                                 David Oakland
                                                 Senior Trial Attorney
                                                 doakland@cftc.gov
                                                 Phone: (646) 746-9700

                                                 Lara Turcik
                                                 Senior Trial Attorney
                                                 lturcik@cftc.gov
                                                 Phone: (646) 746-9700

                                                 Peter Janowski
                                                 Trial Attorney
                                                 pjanowski@cftc.gov
                                                 Phone: (646) 746-9700

                                                 Steven Ringer
                                                 Chief Trial Attorney
                                                 sringer@cftc.gov
                                                 Phone: (646) 746-9700

                                                 Manal M. Sultan
                                                 Deputy Director
                                                 msultan@cftc.gov
                                                 Phone: (646) 746-9700

                                                 Commodity Futures Trading Commission
                                                 Division of Enforcement
                                                 140 Broadway, 19th Floor
                                                 New York, NY 10005
                                                 Phone: (646) 746-9700
                                                 Fax: (646) 746-9940

                                                 ATTORNEYS FOR PLAINTIFF
                                                 COMMODITY FUTURES TRADING
                                                 COMMISSION


                                               33
